PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Patent No. 10,649,508
Issue Date: May 12, 2020
Application No. 16/280,237
Filed: February 20, 2019
Attorney Docket No. 011398.00154
:
:
:       DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.182, filed, May 16, 2022, to correct the name of applicant “Computime, Ltd.” to “Computime Ltd.”.


The petition is GRANTED.

The Office records will be corrected to reflect the correct name of the applicant.  

The issue fee in this case was paid on March 30, 2020.  Therefore, the printing of the patent may have progressed to the point where the correct the name of applicant could not be included on the front page of the Letters Patent.  In such event, petitioner may request a certificate of correction pursuant to the provisions of 37 CFR 1.323 and pay the required fee of $160.00.

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160.00 fee for the certificate of correction has been assessed to petitioner’s deposit account. 

All other request for corrections will be handled by Certificates of Correction Branch and not the Office of Petitions.

See 37 CFR 1.4(2)(c)).

1.4(2)(c) Nature of correspondence and signature requirements.
(c) Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. Subjects provided for on a single Office or World Intellectual Property Organization form may be contained in a single paper.


Any questions concerning this matter may be directed to Michelle R. Eason at (571) 272-4231.  
Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions